DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated on January 21, 2022.  Claims 1-5, 7-14 and 16-20 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Art Rejection & 101 Analysis
Art Rejection
Based on amendments to the claims, Examiner introduced new reference, Sheets, USP Pub. No. 20140372128 (see Figs. 4-6) which discloses the claims as recited and renders Applicant’s arguments moot.
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
“In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.
Taking the broadest reasonable interpretation, the invention is directed towards a method of organizing human activity that is a fundamental economic practice of authentication, wherein a user’s identity is authenticated before executing a transaction based on pre-defined rules.   It can also be considered a mental process with the human mind since it entails making comparisons of data albeit with the help of a computer.  Other than the generic components, nothing precludes these steps from practically being performed as mental processes.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
 1. (Currently Amended) A computer-implemented method for authenticating a transaction, comprising:
associating, in at least one database, a plurality of voice identifiers with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier;
receiving with at least one processor from a merchant system, transaction data for a transaction between a user and the merchant system;
receiving, with at least one processor from the merchant system, audio data comprising a spoken voice identifier from a microphone associated with the merchant system;
matching, with at least one processor, the spoken voice identifier to a 
identifying, with at least one processor, the user from the plurality of users based at least partially on the 
in response to identifying the user of the plurality of users, communicating, with at least one processor, a verification message to a device operated by the user, the verification message the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input;
receiving with at least one processor from the device operated by the user, an authentication signal generated by the device in response to the input and 
in response to receiving the authentication signal the transaction using an account identifier associated with the user.”

The invention is directed to transaction authentication, but absent is any support for any improvements to the process as claimed.  
The steps as recited suggest an exchange and evaluation of data between the transacting parties.  These steps describe the steps a person would take to make authenticate the identity of the party to the transaction based on predefined terms or criteria.  The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  
The additional elements beyond the abstract idea is the electronic or and computer implementation of the method steps which are described at a high level of generality where each step does no more than require a generic computer to perform generic computer functions (see App. specification, para. 0055).  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in assessing the authentication request particulars, absent is any support for a similar improvement.  The claims as recited seem to suggest no more than automating the process of transmitting and evaluating the authentication data.
Absent is an evidence of the interface or and processor beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem).  
In particular, there is a lack of improvement to a computer or technical field of authentication of transaction requests because the data processing performed merely uses a system as a tool to perform an abstract idea- see MPEP 2106.05(f). Therefore, the claims are directed to an abstract idea.  The invention as claimed recites a generic computer server and the claim does not pass step 2A, Prong Two.
Step 2B. The next step is to identify any additional limitations beyond the judicial exception.  The only additonal elements are the computing elements which are disclosed in the specification at a high degree of generality (as generic computer components - see Spec. paras. 0051, 0053-0055, 0057; see also Figs. 1-3) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
Further dependent claims 2-9, 11-18 and 20 provide additional descriptions of the authentication of transaction evaluation based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 10 and 19 and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application or do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. These claim limitations recite steps at a high level of generality and do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1, 10 and 19 are rejected under 35 U.S.C. § 101 including claims 2-9, 11-18 and 20 which fall with claims 1, 10 and 19.  Therefore, claims 1-20 are not patent eligible under 35 USC 101. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1, which is illustrative of the Independent claims including 10 and 19, recites: 
 1. (Currently Amended) A computer-implemented method for authenticating a transaction, comprising:
associating, in at least one database, a plurality of voice identifiers with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier;
receiving with at least one processor from a merchant system, transaction data for a transaction between a user and the merchant system;
receiving, with at least one processor from the merchant system, audio data comprising a spoken voice identifier from a microphone associated with the merchant system;
matching, with at least one processor, the spoken voice identifier to a 
identifying, with at least one processor, the user from the plurality of users based at least partially on the 
in response to identifying the user of the plurality of users, communicating, with at least one processor, a verification message to a device operated by the user, the verification message the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input;
receiving with at least one processor from the device operated by the user, an authentication signal generated by the device in response to the input and 
in response to receiving the authentication signal the transaction using an account identifier associated with the user.”
The invention as claimed recites an abstract idea of authentication; a fundamental economic practice wherein user’s identity is authenticated before executing a transaction based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor; see App. specification, para. 0055).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components to associate/receive/determine/determine/communicate/conduct a transaction.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processor) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-9, 11-18 and 20 provide additonal details about how the predefined rules are applied to the voice recognition process for authentication of a user and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-20 are  rejected under 35 U.S.C. 102(a)(1)/102 (a)(2) as being anticipated by Sheets, USP. Pub. No. 20140372128.
As to claim 1, Sheets discloses A computer-implemented method for authenticating a transaction (Sheets, Abstract),
comprising: associating, in at least one database, a plurality of voice identifiers with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier (Sheets, paras. 0073-0075 – identifying from a pool of users);
receiving at least one processor from a merchant system, transaction data for a transaction between a user and the merchant system (Sheets, paras. 0075-0077; see also paras. 0004-0007)
receiving, with at least one processor, from the merchant system audio data comprising a spoken voice identifier from a microphone associated with the merchant system (Sheets, paras. 0054, see also 0038, 0073-0077) 
matching, with at least one processor, the spoken voice identifier to a a Sheets, paras. 0073-0075; see also Figs. 4-5);
identifying, with at least one processor,the user from the plurality of users based at least partially on the Sheets, para. 0075; Fig. 4);
in response to identifying the user of the plurality of users, communicating, with at least one processor, a verification message to a device operated by the user, the verification message the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input (Sheets, paras. 0075-0078); 
receiving, with at least one processor from the device operated by the user, an authentication signal generated by the device in response to the input(Sheets, paras. 0075-0078, 0080-0085; Fig. 6 element 700); and 
 in response to receiving the transaction using an account identifier associated with the user (Sheets, paras. 0075-0078, 0080-0085; Fig. 6 element 700).
As to claim 2, Sheets discloses the computer-implemented method of claim 1, wherein the audio data further comprises a spoken account identifier, and wherein the Sheets, para. 0075-0080).
As to claim 3, Sheets discloses the computer-implemented method of claim 1, wherein the based on user input received from the device associated with the user (Sheets, paras. 0075-0080; Figs. 4-6).
As to claim 4, Sheets discloses the computer-implemented method of claim 1, wherein matching the spoken voice identifier comprises comparing at least a portion of the audio data to the plurality of voice identifiers or data derived from the plurality of voice identifiers (Sheets, para. 0070-0079; Figs. 4-6).
As to claim 5, Sheets discloses the computer-implemented method of claim 1, wherein the verification message prompts the user, through the device, to provide a biometric input (Sheets, para. 0070-0078).
As to claim 6, Sheets discloses the computer-implemented method of claim 5, wherein the authentication signal is generated by the device associated with the user in response to authenticating the biometric input (Sheets, para. 0070-0075).
As to claim 7, Sheets discloses the computer-implemented method of claim 1, wherein the audio data is received by a merchant point-of-sale system comprising a microphone, and wherein the spoken voice identifier is matched by a server remote from the merchant point-of-sale system (Sheets, paras. 0058, 0070-0075; see also paras. 0030-0035).
As to claim 8, Sheets discloses the computer-implemented method of claim 1, wherein the audio data is received by the device associated with the user, the device comprising a microphone (Sheets, paras. 0070-0075) such that the audio date is communicated from the device to the merchant system(Sheets, paras. 0080-0090).
As to claim 9, Sheets discloses the computer-implemented method of claim 1, wherein the same processor is used to match the detected voice identifier, identify the user from the plurality of users, and communicate the notification (Sheets, paras. 0075-0078; Figs. 4-6).
As to claims 10-18 contain limitations similar to claims 1-9 and are rejected in like manner.
As to claims 19-20 contain limitations similar to claims 1-2 and 10-11 and are rejected in like manner.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019